DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NITRIDE SEMICONDUCTOR DEVICE COMPRISING LAYERED STRUCTURE OF ACTIVE REGION AND METHOD FOR MANUFACTURING THE SAME.

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 1 with original claims 1-7 and 14-16 and newly submitted claims 19-26, in the reply filed on 02/25/2022 is acknowledged. Claims 8-13 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikita et al. (US 2006/0273347 A1; hereinafter “Hikita”).
Regarding Claim 1, referring to Fig. 4 and related text, Hikita teaches a nitride semiconductor device comprising: a channel layer (403 formed of GaN) made of a nitride semiconductor (paragraph 48); a barrier layer (404 formed of AlGaN) that is formed on the channel layer and that is made of AlxInyGa1-x-yN (x>0,x+≤1) (paragraph 48); an active region that has a layered structure (an active region having a layered structure of 403 and 404) including the channel layer and the barrier layer (fig. 4); an inactive region (an inactive region where 407 is formed therein) that is formed at the layered structure around the active region and that is a concave portion having a bottom portion that reaches the channel layer (fig. 4); a gate layer (406 formed of p-type GaN) that is selectively formed on the barrier layer in the active region and that is made of a nitride semiconductor (paragraph 48); a gate electrode (411) formed on the gate layer (paragraph 48); a first insulating film (408) that covers the gate electrode and that is in contact with the barrier layer in the active region (paragraph 48); and a second insulating film (407 covering a bottom portion of 408) that covers the first insulating film and that is in contact with the inactive region (paragraph 48).
Regarding Claim 2, Hikita teaches wherein the second insulating film is a single-layer film (fig. 4).

Claims 1-2, 4, 6-7, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi (US 2013/0075751 A1).
Regarding Claim 1, referring to at least Fig. 1 and related text, Imanishi teaches a nitride semiconductor device comprising: a channel layer (3 formed of GaN) made of a nitride semiconductor (paragraph 29); a barrier layer (5 formed of AlGaN) that is formed on the channel layer and that is made of AlxInyGa1-x-yN (x>0,x+≤1) (paragraph 29); an active region that has a layered structure (an active region having a layered structure of 3-5) including the channel layer and the barrier layer (fig. 1); an inactive region (an inactive region where 20 is formed therein) that is formed at the layered structure around the active region and that is a concave portion having a bottom portion that reaches the channel layer (fig. 1); a gate layer (8 formed of p-type GaN) that is selectively formed on the barrier layer in the active region and that is made of a nitride semiconductor (paragraph 30); a gate electrode (11g) formed on the gate layer (paragraph 32); a first insulating film (12 that partially covering 11g and being in indirect contact with 5) that covers the gate electrode and that is in contact with the barrier layer in the active region (paragraph 31); and a second insulating film (14 covering a top portion of 12 and being in contact with the indirect region where 20 is formed therein) that covers the first insulating film and that is in contact with the inactive region (paragraph 31).
Regarding Claim 2, Imanishi teaches wherein the second insulating film is a single-layer film (fig. 1).
Regarding Claim 4, Imanishi teaches wherein the second insulating film is a multi-layer film (14 having a lower-half portion 14 and an upper-half portion 14) (fig. 1).
Regarding Claim 6, Imanishi teaches further comprising an ohmic electrode (11s and 11d) that is formed on the first insulating film, that is covered with the second insulating film, and that is ohmically connected to the barrier layer through the first insulating film (paragraph 30).
Regarding Claim 7, Imanishi teaches wherein the ohmic electrode includes a source electrode (11s) and a drain electrode (11d) between which the gate electrode is placed (fig. 1 and paragraph 30).
Regarding Claim 14, Imanishi teaches wherein the gate layer is formed in a self-aligned manner with respect to the gate electrode (fig. 1).
Regarding Claim 19, Imanishi teaches wherein the inactive region has a depth deeper than a depth position of a two-dimensional electron gas in the layered structure (fig. 2 and paragraph 32, the inactive region of Imanishi would be deeper than 2DEG generated at the vicinity of 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (US 2013/0075751 A1).
Regarding Claim 3, Imanishi teaches wherein the first insulating film is a nitride film (paragraph 31).  While Imanishi does not explicitly disclose material of the second insulating film, Imanishi discloses that materials for forming the second insulating film are not specifically limited (paragraph 31).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize oxide such as silicon dioxide as a readily available insulating material choice for forming a predictable insulating film structure.

Regarding Claims 20-21, Imanishi does not explicitly disclose that a side portion of the inactive region is tiled with respect to a surface of the barrier layer (claim 20) and the first insulating film has an end surface that in continuous with an end surface of the barrier layer (claim 21).  Nevertheless, it would have been obvious to one of ordinary skill in the art to provide the tilted inactive region and a pattern of the first insulating film such that the end surface is continuous with the end surface of the barrier layer as an obvious matter of design choice. 

Regarding Claims 22-23, teaching of Imanishi has been discussed above except a plurality of the gate electrodes being surrounded by the inactive region (claim 22) and shape/configuration of the source and drain electrodes in a plan view (claim 23). Nevertheless, it would have been obvious to one of ordinary skill in the art to form the plurality of gate electrodes surrounded by the inactive region and alternate arrangement of a plurality of source and electrodes in order to provide a high density nitride semiconductor device structure.  

Regarding Claims 24-26, While Imanishi does not explicitly disclose claimed numerical thickness for the barrier layer, the first insulating film, and the second insulating film, it would have been obvious to one of ordinary skill in the art to routinely adjust the thickness for obtaining the optimal thickness for the barrier layer, the first insulating film, and the second insulating film, including the claimed thickness in claims 24-26: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Hikita et al. (US 2006/0273347 A1) and Imanishi (US 2013/0075751 A1), as the closest prior arts of record, both teach claimed heterojunction field-effect transistor as discussed above except the specific method steps recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829